In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated October 17, 1961, which denied, without a hearing, his application to vacate a judgment of said court, rendered January 16, 1961 on his plea of guilty, convicting him of attempted burglary in the third degree, and sentencing him as a third felony offender to serve a term of 5 to 10 years. Order affirmed. Defendant claims that at his trial for burglary in the third degree he pleaded guilty, at the close of the People’s case, to the reduced charge of attempted burglary because the jury had been drawn from a panel which overheard a Judge other than the Trial Judge reprimand him. Defendant’s remedy was the voir dire examination of the jurors. No *822motion for a mistrial was made. The moving papers and the record make it plain that the reason for defendant’s plea to a reduced charge was the strong likelihood that, having been apprehended by a policeman at night while trying to pry open a safe, he would be convicted of burglary and sentenced as a fourth offender. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.